220 F.2d 753
Waymon COOKSEY, Appellant,v.UNITED STATES of America, Appellee.
No. 12303.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1955.

W. E. Badgett, Knoxville, Tenn., for appellant.
John C. Crawford, Jr., U.S. Atty., Knoxville, Tenn., for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record and the briefs of the parties, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.